FILED
                            NOT FOR PUBLICATION                             JUN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: MICHAEL T. KEYS,               No. 10-56114

              Debtor,                            D.C. No. 2:08-cv-05652-GW


CHARLENE VAN DEUSEN,                             MEMORANDUM *

              Appellant,

  v.

MICHAEL T. KEYS,

              Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                          Argued and Submitted June 6, 2012
                                Pasadena, California


Before:       KOZINSKI, Chief Judge, TROTT and THOMAS, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                page 2

      A state court imposed a lien on Keys’s home in Oxnard, California (“Oxnard

home”). The bankruptcy court avoided the lien pursuant to 11 U.S.C. § 522(f)(1),

and the district court affirmed. Van Deusen appeals.


      1. A debtor may avoid a lien under section 522(f)(1) unless it arose before

or at the same time as the debtor acquired the property interest at issue. Farrey v.

Sanderfoot, 500 U.S. 291, 296 (1991). Keys purchased the Oxnard home in 1998

and the Superior Court imposed the lien in 2007. Therefore, he “possessed the

interest to which the lien fixed, before it fixed.” Id. at 299.

      Van Deusen argues that Farrey applies because the conduct that gave rise to

the lien occurred before Keys purchased the Oxnard home. A lien created under

California law sometimes “relates [back] to the time it was created by the conduct

of the parties,” Hise v. Superior Court, 134 P.2d 748, 755 (Cal. 1943), but not

here. Like the district court, we’re not aware of any “case . . . in which a

bankruptcy court, district court, or the Ninth Circuit has applied the Hise rule in the

context of lien avoidance under § 522(f), as opposed to the context of

acknowledging . . . the bankruptcy court’s own ability to impose an equitable lien.”

Van Deusen v. Keys (In re Keys), No. 08-5652-GW, 2010 WL 2730904, at *3

(C.D. Cal. July 2, 2010) (footnote omitted).
                                                                               page 3

         2. Van Deusen offers no authority that establishes an unjust enrichment

exception to section 522(f)(1). We may not create new common law exceptions to

statutory rules—especially those designed to give debtors a fresh start. See

Webber v. Credithrift of Am., Inc. (In re Webber), 674 F.2d 796, 798 (9th Cir.

1982).


         3. The bankruptcy court didn’t abuse its discretion in denying Van Deusen’s

motion for reconsideration. See First Ave. W. Bldg., LLC v. James (In re Onecast

Media, Inc.), 439 F.3d 558, 561 (9th Cir. 2006).


         AFFIRMED.